UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7447


ALEXANDER HARRIS,

                    Plaintiff - Appellant,

             v.

SGT. JACKSON, River North Correctional Center; OFFICER LOWE, River North
Correctional Center; S. WILLIAMS, Officer, River North Correctional Center;
MEADOWS, Officer, River North Correctional Center; MORGAN, K-9 Officer,
River North Correctional Center,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:17-cv-00147-JPJ-PMS)


Submitted: April 22, 2021                                         Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Alexander Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexander Harris, a Virginia inmate, appeals the district court’s orders accepting the

magistrate judge’s recommendations to (1) dismiss with prejudice Harris’ 42 U.S.C.

§ 1983 complaint for failure to exhaust his administrative remedies; * and (2) deny Harris’

postjudgment motion.      We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Harris v. Jackson,

No. 7:17-cv-00147-JPJ-PMS (W.D. Va. Apr. 30, 2020 & Aug. 24, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
        The magistrate judge made the findings of fact relevant to this ruling after
conducting an extensive hearing, which the district court construed as a bench trial.

                                             2